DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
The instant application is a national stage entry of PCT/US2017/044233, filed July 27, 2017, which claims the benefit of an effective US filing date from US Provisional Application 62/368,819, filed July 29, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) dated May 8, 2019;  September 4, 2020 and November 10, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and a signed copy of the 1449 forms are attached.
Election/Restrictions 
Applicant’s election without traverse of Group II in the reply filed on February 7, 2022 is acknowledged. Applicant’s election without traverse of the species 
    PNG
    media_image1.png
    68
    477
    media_image1.png
    Greyscale
where Hex is 
    PNG
    media_image2.png
    34
    134
    media_image2.png
    Greyscale
, sF is 
    PNG
    media_image3.png
    155
    183
    media_image3.png
    Greyscale
and Alk is 
    PNG
    media_image4.png
    52
    182
    media_image4.png
    Greyscale
in the same reply is also acknowledged. Applicant contends that the elected species reads on claims 48, 50, 61, 71 and 74-77 within elected Group II.  However it is noted that claim 71 requires each M to be selected from one of the recited groups, whereas the elected structure also has 
    PNG
    media_image4.png
    52
    182
    media_image4.png
    Greyscale
 at one M position.  Claims 48, 50, 61 and 74-77 read on the elected species.
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. However, the search is only expanded in accordance with Ex Parte Hozumi to the extent that all members of the searched scope share a technical feature which is a substantial structural feature (see improper Markush group rejection herein). In this instance, the search and consideration was expanded to include the claimed compounds having a pendant 
    PNG
    media_image3.png
    155
    183
    media_image3.png
    Greyscale
moiety for at least one L1-M position, as well as at least one alkyne containing moiety at the Hex and Alk positions.  It has been determined that the entire scope claimed is not patentable.  

Status of Claims 
Claims 1, 2, 4, 6, 8, 10, 13, 17, 21, 22, 48, 50, 61, 62 and 71-77 are pending in the instant application. Claims 1, 2, 4, 6, 8, 10, 13, 17, 21, 22, 62 and 71-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. Therefore, claims 48, 50, 61 and 74-77 read on an elected invention and species and are therefore under consideration in the instant application. 

Claim Rejections – Improper Markush Group 
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 48, 50, 61 and 74-77 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.   
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use.  Rather, the specification discloses that the compounds are useful as dimeric or polymeric dyes; however, there is no common core in the compounds of formula (III), (IV) or (V).  Every single position is variable such that there is not a single identifiable structural feature in common among each claimed alternative.  Even within claim 61, which contains the most narrowly defined structures, there is no substantial structural feature in common among each alternative structure as there are varying lengths of the phosphate chains and differing substituents pendant on the phosphate chains.  For example, the second structure of claim 61 requires only a single sF group and no bB group, whereas the third structure contains a bB group, an F group and four sF groups, with different lengh phosphate linkers.  Some compounds of claim 61 are terminated with the alkyne containing “Hex” moiety whereas others terminate with an OH group.  It is suggested that applicant amend the claims to contain only proper Markush groupings to compounds sharing a single structural similarity and a common use, wherein the common use shared by the compounds is a result of the structural similarity essential to the function of the compounds. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, 
Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class.” Here, by contrast, the amount in common is none, relative to the entire molecule.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  .  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).           
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 50 and 74-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claim 48 (and all claims dependent thereon), recites that A1-A3 can be “a moiety comprising a functional group capable of forming G1, G2, G3 or G4 upon reaction with a moiety comprising a complementary functional group” and futher that Q is “a moiety comprising a reactive group” or “capable of forming a covalent bond with an analyte molecule, a targeting moiety, a solid support or a complementary reactive group Q’.”  This phrase is indefinite for several reasons.  Firstly the “reactive group” is never defined by any structure or an indication of which functional groups are present and absent.  Without defining the particular structural features necessary to render a reactive group “capable” of reacting with the recited substrates, it is impossible to determine the identity of the variables in this respect, since they are only defined by their potential ability to react with a substrate under unspecified conditions.  Accordingly, the skilled artisan would not be reasonably apprised as to the intended scope of the claimed invention.  
Claim 48 is further indefinite because in the definition of L’ there is reference to a “further compound of structure (I)” which is undefined by the claim.  Since the claimed structure cannot be determined from the claim language, the metes and bounds of the claim (and each dependent claim) is indefinite.
Claim 48 is further indefinite because in the definition of Q there is reference to a “complementary reactive group Q’” which is undefined by the claim.  Since the claimed structure cannot be determined from the claim language, the metes and bounds of the claim (and each dependent claim) is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 50 and 74-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the entire genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. That is clearly the case in the instant application since much of the definition of the variables in the claimed compounds to be conjugated to the claimed biomolecules consists of functional rather than structural language.  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  There is a huge amount of variance in the genus of “biomolecules” as well as the genus of “immunoglobulins.”  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
The claims are drawn to compounds of structure (III), (IV) or (V), where the only required structure feature is that at least one occurrence of M is a fluorescent or colored dye moiety, which does not appear to have sufficient written description in the specification.
 (1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is high, often requiring practitioners to have a Ph.D or an M.D.
(2) Partial structure:
As claimed, the biomolecule and immunoglobulins as claimed are labeled by compounds of the following structure, 

    PNG
    media_image5.png
    368
    521
    media_image5.png
    Greyscale
, with the elected species being 
    PNG
    media_image1.png
    68
    477
    media_image1.png
    Greyscale
where Hex is 
    PNG
    media_image2.png
    34
    134
    media_image2.png
    Greyscale
, sF is 
    PNG
    media_image3.png
    155
    183
    media_image3.png
    Greyscale
and Alk is 
    PNG
    media_image4.png
    52
    182
    media_image4.png
    Greyscale
.  Further, the compounds can comprise dye or colored moiety, any “reactive group” or moiety “capable of forming a covalent bond with an [unspecified] analyte molecule, a nucleoside, targeting moiety, analyte molecule, or further undefined compound of structure (I).   The partial structure provided is clearly not descriptive enough such that the full scope of compounds could be envisaged.
 Further, the claimed compounds encompass any dimeric or oligomeric dye with no structural limitations, which provides very little structural information about the overall compound to be used.  When the full scope of the instant claimed structures is considered, it is clear that there is very little definitive structural information provided for this entire genus.
(3) Physical and/or chemical properties and (4) Functional characteristics:
The labels having the structure of formula (III)-(V) are described as having a property as dyes.  There are merely 5 exemplary compounds of this incredibly broad formula disclosed in the specification (see also claim 61).  However, the claimed compounds, given their broadest reasonable interpretation, can have nearly any biochemical activity, either in vitro or in vivo, with many of the having structure/function relationships which are not yet understood in their respective art areas.
In conclusion, (i) substantial structural variation exists in the genus/subgenera embraced by the claims recited above; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not nearly commensurate with the scope of genus/subgenera claimed; (iii) common structural attributes of the genus/subgenera, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the invention(s), at the time the application was filed, had possession of the entire scope of the claimed invention
(5) Method of making the claimed invention:
Methods of making the compounds recited in claim 61 are provided in the examples.  Further, Table 2 provides a list of the five exemplified compounds.  However, no method of making the entire scope of the claimed invention, or even a remotely representative number of species, is provided. 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the rejected claim(s) is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to nearly any compounds encompassing a dye or colored moiety.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of biomolecules and immunoglobulins embraced by the claims. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  With the exception of the specific examples referred to above, the skilled artisan cannot envision the detailed chemical structure of the entirety of the scope of compounds as claimed, and therefore conception is not achieved until reduction to practice has occurred.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699